Case: 18-50822      Document: 00514965817         Page: 1    Date Filed: 05/21/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-50822
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            May 21, 2019
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

CHRISTOPHER ANDREW WILSON, also known as Wiggy,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:13-CR-138-2


Before DENNIS, GRAVES, and COSTA, Circuit Judges,
PER CURIAM: *
       Christopher Andrew Wilson, federal prisoner # 18729-380, moves for
leave to proceed in forma pauperis (IFP) on appeal from the denial of his motion
for a sentence reduction under 18 U.S.C. § 3582(c)(2) based on Amendment 782
to the Sentencing Guidelines.          In so doing, Wilson challenges the district
court’s certification that his appeal is not taken in good faith. See Baugh v.
Taylor, 117 F.3d 197, 202 (5th Cir. 1997).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50822     Document: 00514965817     Page: 2   Date Filed: 05/21/2019


                                  No. 18-50822

      Under the preamendment Guidelines, Wilson’s attributable drug
quantity of 29.34 kilograms of crack cocaine resulted in a base offense level of
38, a total offense level of 40, and an advisory sentence range of 360 months to
life. See U.S.S.G. § 2D1.1(c)(1) (2013). Although Amendment 782 provides a
basis for reducing a prisoner’s sentence under U.S.S.G. §1B1.10(d), p.s.,
possession of at least 25.2 kilograms of crack cocaine still yields a base offense
level of 38. See U.S.S.G. App. C, amend. 782; § 2D1.1(c)(1) (2018). Thus,
leaving all other guideline application decisions unaffected, see § 1B1.10(b)(1),
p.s., Wilson’s total offense level remains 40, and his advisory guidelines range
remains 360 years to life, see U.S.S.G. Ch.5, Pt.A (Sentencing Table).
Consequently, Amendment 782 “does not have the effect of lowering [Wilson’s]
applicable guideline range,” and he is not entitled to a reduction of his sentence
under § 3582(c)(2). § 1B1.10(a)(2)(B), p.s.
      Because there is no nonfrivolous argument that the denial of Wilson’s
§ 3582(c)(2) motion was error, the motion to proceed IFP is DENIED, and
Wilson’s appeal is DISMISSED AS FRIVOLOUS. See 5TH CIR. R. 42.2; Baugh,
117 F.3d at 202 n.24; Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).




                                        2